DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, there is no antecedent basis for the claimed, “the brake unit”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11, 15, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts US 10919156).
Regarding claim 1, Roberts discloses an industrial robot system, comprising:
a manipulator (2, 3, 3a, 3b, 3c; figs 1-6; col. 4, lines 48-67) having base 2, a moveable part 3c, and a drive chain (gear 32, 33, 36, gear chain 35, motor 24, 25; fig. 4; col. 6, lines 46-67; figs. 3-6; also see applicant’s specification page 4, lines 14-22 for definition of “drive chain” as, the "drive chain" of a joint 7 designates the mechanical sequence of structurally interconnected components that collectively operate to generate a force and mechanically convert the force into a relative motion of the links 6 connected at the joint 7. The force of the respective drive chain is generated by an actuator) for moving the moveable part 3c in relation to the base 2 (joints are moved by motors wherein the joints move the movable parts; col. 4, lines 55-67), wherein the drive chain comprises a motor unit (24, 25) with a driven shaft 26 which is mechanically coupled to the moveable part 3c;
a controller 10 (fig. 1; col. 5, lines 8-15) which is electrically connected to the drive chaingear 32, 33, 36, gear chain 35, motor 24, 25; fig. 4; col. 6, lines 46-67; figs. 3-6) by a set of power transmission lines (The respective couplings may, for example, each be electrical or optical cables, or may be provided by a wireless connection; col. 5, lines 20-22) and is operable to transmit electrical power on the set of power transmission lines so as to impart a controlled movement of the moveable part 3c in relation to the base 2 (col. 5, lines 20-37); and 
a supervision sensor (col. 10, lines 59-67) arranged in the manipulator (2, 3, 3a, 3b, 3c; figs 1-6; col. 4, lines 48-67) and configured to sense a property of the manipulator (2, 3, 3a, 3b, 3c; figs 1-6; col. 4, lines 48-67), wherein the supervision sensor is electrically connected to at least a subset of the power transmission lines (The respective couplings may, for example, each be electrical or optical cables, or may be provided by a wireless connection; col. 5, lines 20-22) for transmission of sensor data representing said property to the controller (col. 10, lines 59-67).
Regarding claim 2, Roberts discloses the industrial robot system of claim 1, wherein the supervision sensor (col. 10, lines 59-67) is further electrically connected to at least one of the power transmission lineThe respective couplings may, for example, each be electrical or optical cables, or may be provided by a wireless connection; col. 5, lines 20-22) for receiving electrical power for powering the supervision sensor (col. 10, lines 59-67). 
Regarding claim 3, Roberts discloses the industrial robot system of claim 1, wherein the supervision sensor is electrically connected to said at least a subset of power transmission linesencoders/decoders; col. 14, lines 46to col. 15, lines 15), which is configured to encode the sensor data into a power signal which is applied by the controller onto said at least a subset of the power transmission lines.  
Regarding claim 4, Roberts discloses the industrial robot system of claim 3, wherein the signal conditioning unit is further configured to divert power from the power signal and distribute the diverted power to the supervision sensor for powering the supervision sensor (PWM; col. 14, lines 46 to col. 15, lines 15).  
Regarding claim 9, Roberts disclose the industrial robot system of claim 1 further comprising a position detector (col. 17, lines 10-26) which is associated with the drive chain (e.g.  joint as shown in claim 1) and configured to generate position indicating data for the motor unitCol. 14, lines 40-67).  
force, torque, and presence of a general or specific liquid or substance (col 14, lines 40-45).
Regarding claim 15, Roberts disclose the industrial robot system of claim 1, wherein the base, the moveable part, the drive chain and the supervision sensor are included in a manipulator device [base, the moveable part, the drive chain and the supervision sensor are included in a manipulator device are arranged in the manipulator (2, 3, 3a, 3b, 3c; figs 1-6); col. 4, lines 48-67; col. 10, lines 59-67], and wherein the controller 10 (fig. 1; col. 5, lines 8-15) is located remotely from the manipulator device (2, 3, 3a, 3b, 3c; figs 1-6; col. 4, lines 48-67).
Regarding claim 16, Roberts disclose the industrial robot system of claim 2, wherein the supervision sensor is electrically connected to said at least a subset of power transmission lines by a signal conditioning unit, which is configured to encode the sensor data into a power signal which is applied by the controller onto said at least a subset of the power transmission lines (col. 14, lines 40-67).  
Regarding claim 19, Roberts disclose the industrial robot system of claim 2 further comprising a position detector (col. 17, lines 10-26) which is associated with the drive chain (e.g.  joint as shown in claim 1) and configured to generate position indicating data for the motor unitCol. 14, lines 40-67).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 10919156) in view of Nishino (US 20170155344).
Regarding claim 5, Roberts discloses the industrial robot system of claim1 including the set of power transmission lines obviously connected to the motor and obviously to a brake to brake the motor to stop it from turning as is known in the field or robotics.  Roberts did not particularly recite, “one or more first power transmission lines connected to the motor unit and 
However, Nishino teaches of an industrial robot system, wherein a set of power transmission lines (line 42 is a set of 3 power lines; fig. 2; sec 0049, 0056) include one or more first power transmission lines (line 42 forms  first , second , third power lines 41U, 41V, 41W; fig. 2; sec 0052) connected to a motor unit (41; sec 0051, 0052, 0056; fig. 2) and one or more second power transmission lines (44; sec 0057) connected to a brake device (45a; fig. 2; sec 0057) in the drive chain (Joints J1, J2, J3; fig. 1; sec 0047, 0049).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts as taught by Nishino for providing a circuit that provides effective performance of a brake device in relation to a motor unit.
Regarding claim 6, Nishino teaches of the industrial robot system of claim 5, wherein the brake device (45a; fig. 2; sec 0057) is configured to switch from a first, default state to a second state when energized (brake device 45a switches from a default e.g. non energized state to an energized state; sec 0057), wherein a controller (30, sec 0052, 0057) is configured to transmit electrical power on the one or more second power transmission lines (line 42 forms  first , second , third power lines 41U, 41V, 41W; fig. 2; sec 0052, 0057) to switch the brake unit from the first state to the second state (sec 0052, 0057), and wherein a supervision sensor (break detector 48; fig. 2; sec 0059, 0060, 0061) is connected to the one or more second power transmission lines for transmission of the sensor data.  
Regarding claim 7, Nishino teaches of the industrial robot system of claim 6, wherein the controller 30 is configured to transmit the electrical power on the one or more second power inverter 31 of controller 30 does AC to DC convertion; sec 0052, 0057).  
Regarding claim 8, Nishino teaches of the industrial robot system of claim 6, wherein the brake devicbrakes are applied to the motor to stop movement of movable parts 11, 13; sec 0049, 0057, 0063-0073; fig. 2)  in the first state, and to allow the controlled movement of the moveable part in the second state (brakes are released to the motor to allow movement of movable parts 11, 13; sec 0049, 0057, 0063-0073; fig. 2). 
Regarding claim 17, Roberts discloses the industrial robot system of claim 2 including the set of power transmission lines obviously connected to the motor and obviously to a brake to brake the motor to stop it from turning as is known in the field or robotics.  Roberts did not particularly recite, “one or more first power transmission lines connected to the motor unit and one or more second power transmission lines connected to a brake device in the drive chain” as claimed.  
However, Nishino teaches of an industrial robot system, wherein a set of power transmission lines (line 42 is a set of 3 power lines; fig. 2; sec 0049, 0056) include one or more first power transmission lines (line 42 forms  first , second , third power lines 41U, 41V, 41W; fig. 2; sec 0052) connected to a motor unit (41; sec 0051, 0052, 0056; fig. 2) and one or more second power transmission lines (44; sec 0057) connected to a brake device (45a; fig. 2; sec 0057) in the drive chain (Joints J1, J2, J3; fig. 1; sec 0047, 0049).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts as taught by Nishino for providing a circuit that provides effective performance of a brake device in relation to a motor unit.
brakes are applied to the motor to stop movement of movable parts 11, 13; sec 0049, 0057, 0063-0073; fig. 2)  in the first state, and to allow the controlled movement of the moveable part in the second state (brakes are released to the motor to allow movement of movable parts 11, 13; sec 0049, 0057, 0063-0073; fig. 2). 
 
Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 10919156) in view of Huang et al (US 11143566). 
Regarding claim 12, Roberts discloses the industrial robot system of claim 1, but did not particularly recite detecting presence of oil.  However, Huang teaches of an industrial robot system wherein a supervision sensor (1b, 13b; col. 8, lines 52-66) is configured to sense presence of oil.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Roberts as taught by Huang for providing an assembly for detecting oil leakage in a joint or gearbox i.e. gear unit of robot arm assembly.
Regarding claim 13, Roberts discloses the industrial robot system of claim 1, wherein the drive chain further a gearbox (i.e. gear unit 8, figs. 3-10; col. 6, lines 29-45).  Roberts did not particularly recite lubrication oil.  However, Huang teaches of an industrial robot system, wherein a drive chain comprises a gearbox (gear unit 8; col. 8, lines 52-66) containing lubrication oil, wherein a supervision sensor (1b, 13b; col. 8, lines 52-66) is configured and arranged to detect leakage of said lubrication oil from the gearbox (gear unit 8; col. 8, lines 29-66).  
[sensor is arranged in the manipulator (2, 3, 3a, 3b, 3c; figs 1-6); col. 4, lines 48-67; col. 10, lines 59-67] is arranged at a mechanical interfac[sensor is arranged in the each joint in manipulator (2, 3, 3a, 3b, 3c; figs 1-6); therefore sensor at gearbox at joint 5 for example is between gearbox at joint 4 and movable part 3c; fig. 1; col. 4, lines 48-67; col. 10, lines 59-67].  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. (Currently Amended) The industrial robot system of claim 1, wherein the sensor data includes an identifier of the supervision sensor, and one or more sensing values representing the property.  

Communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONNIE M MANCHO/Primary Examiner, Art Unit 3664